Detailed Action

1.	This Office Action is responsive to the Amendment filed 04/20/2021.  Claims 2-3 have been amended.  Claims 1-11 are presented for examination.  The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer

2.	The terminal disclaimer filed on 09/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,237,334 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary

3.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

4.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. David H. Judson (Reg. No. 30,467), on April 27th, 2021.
Examiner’s Amendment

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Please amend the claim 11 as below:
Claim 11. (Currently amended)	The non-transitory computer-readable medium as described in claim 3 wherein the first content source is a media player, and the second content source is one of: a web browser, a browser plug-in, and a mobile application.

7.	Claims 1-11 are allowed.

8.	The following is an examiner’s statement of reasons for allowance:
	Prior Art Limp et al. (US 2013/0347018) teaches that a user viewing a presentation of media content can obtain related supplemental content through the same or a different interface, on the same or a different device.  The detected information about the media can be analyzed to attempt to identify one or more aspects of the media.  The identified aspects can be used to attempt to locate supplemental content that is related to the media content and potentially of interest to the user.
HANKO et al. (US 2015/0341694) teaches a method and apparatus for content augmentation in an audio video system concerning storing embedded data, such as close captioning or metadata, and displaying that embedded data concerning a past event in response to a user request.

	In interpreting the currently amended claims and the arguments in the REMARKS filed 08/14/2020, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, apparatus and non-transitory computer-readable medium to perform the steps of: receiving, by first program code, updates from a first content source, at least one update identifying first media content, and data identifying a temporal location within the first media content as measured from a start time or another defined boundary within the first media content; receiving, by second program code, one or more event requests from a second content source distinct from the first content source, at least one event request seeking an event identifier associated with second content capable of being rendered at the second content source in synchronization with the first media content being rendered on the first content source; in response to receipt of the at least event request, the second program code translating the data identifying the temporal location into the event identifier and returning to the second content source the event identifier, the event identifier being an instruction to the second content source to render the second content at a given time; wherein the first content source and the second content source do not communicate directly with one another, and wherein the first program code and the second program code operate autonomously from one another and without maintaining state such that the updates are uncorrelated with the event requests, as set forth in the independent claims 1-3.  


9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441